DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In communications filed on 07/30/2019. Claims 1-20 are pending in this examination.
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   This examination is in response to US Patent Application No. 16/526,388.

Examiner Note
Claims 1 and 19 recite “processing resource”. The processor has been defined in the specification as:  [¶11, The processor can include any or some combination of the following: microprocessor, a core of a multi-core microprocessor, a graphics processing unit (GPU), a central processing unit (CPU), a programmable gate array, a programmable integrated circuit, a digital signal processor, a system on a chip (SoC), or another hardware processing circuit]. Therefore, these claims are statutory under 35 USC 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. (US2004/0073806) issued to Zimmer and in view of US Patent No. (US2015/0325091) issued to Hamilton.
Regarding claim 1, Zimmer discloses   An apparatus comprising: a management controller for use in a computer system having a processing resource for executing an operating system (OS) of the computer system, the management controller being separate from the processing resource and to: perform, based on operation of the management controller within a cryptographic boundary, management of components of the computer system, the management of components comprising power control of the computer system [Abstract, A system for executing cryptographic services on  baseboard management controller separated from a main processor, with the baseboard management controller having isolated execution and memory with respect to the main processor. Cryptographic information is communicated between the baseboard 
Zimmer does not explicitly disclose, however, Hamilton discloses receive sensor data; perform facial recognition based on the sensor data; and determine whether to initiate a security action responsive to the facial recognition[ see claim 24, in which the acquired biometric data comprises an acquired image of the person seeking access, in which the biometric data reader comprises a camera built in the identification acquisition device to obtain the acquired image and produce the acquired biometric data, in which the transmitter is configured to transmit the acquired image to the access-control system to cause the access-control system to perform facial recognition between the acquired image and stored images of authorized persons so as to determine whether the person seeking access corresponds to the one of the authorized persons], and [¶15, Server 20, which may include web-based or cloud-based servers, then provides to device 12 authorization information indicative of whether information 34 corresponds to stored authorization data associated with one of the authorized persons. The authorization information may also include additional permissions or restrictions associated with the authorized person].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zimmer with the teaching of Hamilton in order to indicate of whether authorization information  corresponds to stored authorization [ Hamilton, ¶15].
Regarding claim 5, Zimmer dos not explicitly disclose, however, Hamilton discloses  wherein the sensor data comprises image data from an image sensor[claim 24, in which the acquired biometric data comprises an acquired image of the person seeking access, in which the biometric data reader comprises a camera built in the identification acquisition device to obtain the acquired image and produce the acquired biometric data, in which the transmitter is configured to transmit the acquired image to the access-control system to cause the access-control system to perform facial recognition between the acquired image and stored images of authorized persons so as to determine whether the person seeking access corresponds to the one of the authorized persons].
Regarding claim 11, Zimmer discloses wherein the management controller is a baseboard management controller [Abstract, A system for executing cryptographic services on a baseboard management controller separated from a main processor, with the baseboard management controller having isolated execution and memory with respect to the main processor. Cryptographic information is communicated between the baseboard management controller and the main processor to verify BIOS integrity and provide functionality consistent with Trusted Computer Platform Architecture].
Regarding claim 19, this claim is interpreted and rejected for the same rational set forth in claim 1.

Claims 2-4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. (US2004/0073806) issued to Zimmer and in view of US Patent No. 
Regarding claim 2,  Zimmer and Hamilton do not explicitly disclose, however, Jenkins discloses wherein the management controller is to initiate the security action responsive to the facial recognition indicating that a user accessing the computer system is not an approved user[ Abstract, A security system controls access to a currency cassette( automated banking machine). The system includes a database having images of individuals authorized to access the cassette. The system also includes a camera for capturing an image of an individual attempting to access the cassette. A processor determines whether the captured image corresponds to an authorized individual represented in the database. Access is granted based on a positive determination. The security system can be used so that only approved service personnel can gain immediate access to a currency cassette], and [¶181, an automated banking machine may have at least one computer].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zimmer and Hamilton with the teaching of Jenkins in order to provide security system controls access to a currency cassette( an automated banking machine having a computer). The system includes a database having images of individuals authorized to access the cassette. The system also includes a camera for capturing an image of an individual attempting to access the cassette. A processor determines whether the captured image corresponds to an authorized individual represented in the database. Access is granted based on a positive determination. The security system can be used so that only approved service personnel can gain immediate access to a currency cassette[ Jenkins, Abstract].
Regarding claim 3,  Zimmer and Hamilton do not explicitly disclose, however, Jenkins discloses, wherein the management controller is to initiate the security action according to a policy based on a condition associated with an attempted access of the computer system[ Abstract, A security system controls access to a currency cassette( automated banking machine). The system includes a database having images of individuals authorized to access the cassette. The system also includes a camera for capturing an image of an individual attempting to access the cassette. A processor determines whether the captured image corresponds to an authorized individual represented in the database. Access is granted based on a positive determination. The security system can be used so that only approved service personnel can gain immediate access to a currency cassette], and [¶181, an automated banking machine may have at least one computer].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zimmer and Hamilton with the teaching of Jenkins in order to provide security system controls access to a currency cassette( an automated banking machine having a computer). The system includes a database having images of individuals authorized to access the cassette. The system also includes a camera for capturing an image of an individual attempting to access the cassette. A processor determines whether the captured image corresponds to an authorized individual represented in the database. Access is granted based on a positive determination. The security system can be used so that only approved service personnel can gain immediate access to a currency cassette[ Jenkins, Abstract].
Regarding claim 4, Jenkins discloses  wherein the security action is selected from among deactivating power to a portion of the computer system, quiescing data traffic on a communication channel, activating an alarm, activating data encryption, restricting access to the computer system, destroying data, recording an image of a face detected by the facial recognition, or sending alert to a target entity[ see claim 1,  a security system, wherein the system is operative to allow individuals physical access to an automated banking machine component interior having restricted access thereto, wherein the system includes a database, wherein the database includes data representative of images of individuals authorized to physically access the component interior, wherein the system includes a camera, wherein the camera is operative to capture an image of an individual, wherein the system includes image recognition software, wherein the software is operative to determine whether an image of an individual captured with the camera corresponds to an individual represented in the database, wherein the system includes at least one processor, wherein the at least one processor is operatively connected to the database and the camera, wherein the at least one processor is operative to use the software, wherein the at least one processor is operative to allow physical access to the component interior responsive to a positive determination by the software].
Examiner Note: Hamilton also discloses this limitation as: [ see claim 24, in which the acquired biometric data comprises an acquired image of the person seeking access, in which the biometric data reader comprises a camera built in the identification acquisition device to obtain the acquired image and produce the acquired biometric data, in which the transmitter is configured to transmit the acquired image to the access-control system to cause the access-control system to perform facial recognition between the acquired image and stored images of authorized persons so as to determine whether the person seeking access corresponds to the one of the authorized persons].
Regarding claim 15, this claim is a combination of claims 1nad 2 combines, hence interpreted and rejected for the same rational set forth in claim 1 and claim 2.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. (US2004/0073806) issued to Zimmer and in view of US Patent No. (US2015/0325091) issued to Hamilton and further in view of US Patent No. (US2007/0094716) issued to Farino
Regarding claim 6, Zimmer and Hamilton do not explicitly disclose, however, Farino discloses, wherein the management controller is to determine whether to initiate the security action further in response to further sensor data from a further sensor different from the image sensor [¶2, Security efforts are intended to safeguard people, physical assets (such as physical and intellectual property, and facilities) and information assets. To achieve this objective, a security plan/group typically provides for: controlling access to assets (physical as well as electronic/computerized), monitoring of events and alarms and real-time surveillance at designated locations based on a set of pre-conditions (e.g. policies). In many businesses, organizations or public areas, these security programs have been divided into two parts. One security group and associated system is intended to control access to the physical facilities or resources, and to safeguard authorized and unauthorized visitors. Another security group and associated system is intended to control access for the information systems and network to protect electronic information assets and other network attached devices. Both of these security groups and associated systems manage security risks by controlling access by specified individuals based upon a specific set of criteria], and [¶3, sensors (such as video surveillance cameras)], and [¶45, From a network security perspective, the inability to tie physical and network access together creates vulnerability, exposing the network system's surveillance, the unattended computer's network access could be terminated, thus eliminating the vulnerability].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zimmer and Hamilton with the teaching of Farino in order to provide Security efforts to safeguard people, physical assets (such as physical and intellectual property, and facilities) and information assets. To achieve this objective, a security plan/group typically provides for: controlling access to assets (physical as well as electronic/computerized), monitoring of events and alarms and real-time surveillance at designated locations based on a set of pre-conditions (e.g. policies)[ Farino, ¶2].
Regarding claim 7, Zimmer and Hamilton do not explicitly disclose, however, Farino discloses, wherein the further sensor is selected from among a sensor to detect opening of a cover, an accelerometer, a light sensor, an audio sensor, a rotation sensor, or an environmental sensor [ ¶3, entry open/close or other sensors (such as video surveillance cameras) ], and [ ¶6, ACDs(access control devices) with  door open/closed sensors (or other contact closures)], and [ ¶14, access control devices (ACD) 110 with motion sensors], 

Regarding claim 8, Zimmer and Hamilton do not explicitly disclose, however, Farino discloses, wherein the management controller is to determine whether to initiate the security action further in response to further sensor data acquired by other management controllers remotely located from the management controller [¶2, Security efforts are intended to safeguard people, physical assets (such as physical and intellectual property, and facilities) and information assets. To achieve this objective, a security plan/group typically provides for: controlling access to assets (physical as well as electronic/computerized), monitoring of events and alarms and real-time surveillance at designated locations based on a set of pre-conditions (e.g. policies). In many businesses, organizations or public areas, these security programs have been divided into two parts. One security group and associated system is intended to control access to the physical facilities or resources, and to safeguard authorized and unauthorized visitors. Another security group and associated system is intended to control access for the information systems and network to protect electronic information assets and other network attached devices. Both of these security groups and associated systems manage security risks by controlling access by specified individuals based upon a specific set of criteria], and [¶3, sensors (such as video surveillance cameras)], and [¶45, From a network security perspective, the surveillance, the unattended computer's network access could be terminated, thus eliminating the vulnerability].
Regarding claim 9, Zimmer and Hamilton do not explicitly disclose, however, Farino discloses, wherein the management controller is to determine, based on the further sensor data acquired by the other management controllers, whether a condition present at a location of the image sensor is also present at another location [¶2, Security efforts are intended to safeguard people, physical assets (such as physical and intellectual property, and facilities) and information assets. To achieve this objective, a security plan/group typically provides for: controlling access to assets (physical as well as electronic/computerized), monitoring of events and alarms and real-time surveillance at designated locations based on a set of pre-conditions (e.g. policies). In many businesses, organizations or public areas, these security programs have been divided into two parts. One security group and associated system is intended to control access to the physical facilities or resources, and to safeguard authorized and unauthorized visitors. Another security group and associated system is intended to control access for the information systems and network to protect electronic information assets and other surveillance, the unattended computer's network access could be terminated, thus eliminating the vulnerability].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. (US2004/0073806) issued to Zimmer and in view of US Patent No. (US2015/0325091) issued to Hamilton and further in view of US Patent No. (US2015/0086017) issued to Taylor.
Regarding claim 10 Zimmer does not explicitly disclose, however, Talor discloses, wherein the management controller is to log information relating to access by a user of the computer system [¶12 within a data center, users have access to server BMCs based upon administrator defined privileges so that tight controls may be placed upon end user access and monitored with BMC logs. Even within a particular server, user access may be defined so that 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zimmer and Hamilton with the teaching of Taylor in order to local BMC security database to verify the user[ Taylor, ¶29].
 Zimmer and Bibb do not explicitly disclose, however, Hamilton discloses responsive to the facial recognition indicating that a user accessing the computer system is an approved user[claim 24, in which the acquired biometric data comprises an acquired image of the person seeking access, in which the biometric data reader comprises a camera built in the identification acquisition device to obtain the acquired image and produce the acquired biometric data, in which the transmitter is configured to transmit the acquired image to the access-control system to cause the access-control system to perform facial recognition between the acquired image and stored images of authorized persons so as to determine whether the person seeking access corresponds to the one of the authorized persons].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zimmer and Bibb with the teaching of Hamilton in order to indicate of whether authorization information  corresponds to stored authorization data associated with one of the authorized persons. The authorization information may also include additional permissions or restrictions associated with the authorized person[ Hamilton, ¶15].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. (US2004/0073806) issued to Zimmer and in view of US Patent No. (US2015/0325091) issued to Hamilton and further in view of US Patent No. (US2016/0026549) issued to AIshinnawi
Regarding claim 12, Zimmer and Hamilton do not explicitly disclose, however, AIshinnawi discloses further comprising an auxiliary power source to supply power to the management controller when power is removed from the computer system [¶12,  In one option, each of the power supplies communicates its operational status to a baseboard management controller. Accordingly, the baseboard management controller may immediately detect a loss of power from any of its power supplies], and [¶13, in another option, a baseboard management controller may gather an inventory of installed hardware components of the physical server, such as upon power up of the physical server. For example, the inventory of installed hardware components may identify, for each hardware component, a component type and a power consumption amount. Furthermore, each hardware component may have more than one operating mode with a separate power consumption level, such as a full power consumption level and a reduced power consumption level. Methods of the present invention may selected a power level for each hardware component that allows the physical server to operate on the power that is available after the loss of power from one power supply, with the option of selecting a reduced power consumption level for one or more of the hardware components. Furthermore, the baseboard management controller may identify a power capacity amount for each of the power supplies. Accordingly, the baseboard management controller is able to determine how much power is available after one of the power supplies has failed], and  [¶30,  As shown in FIG. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zimmer and Hamilton with the teaching of AIshinnawi in order of providing power to a computer, and more specifically to methods of handling a power supply failure in a multiple power supply configuration[ AIshinnawi, ¶2].

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. (US2004/0073806) issued to Zimmer and in view of US Patent No. (US2015/0325091) issued to Hamilton and further in view of US Patent No. (US2017/0011368) issued to Trombino.
Regarding claim 13, Zimmer and Hamilton do not explicitly disclose, however, Trombino discloses, wherein the management controller is to employ a neural network to perform the facial recognition [¶8, a smart card with pre-loaded human facial images. The system also comprises a video camera and a video digitizer embedded within said smart card for acquiring data representative of a second human facial image. A computer-based device with a docking station capable of receiving said smart-card and software resident within said computer-based device for facial recognition, which includes Principal Component Analysis, Neural Networks, or another equivalent algorithm for comparing said first human 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zimmer and Hamilton with the teaching of Trombino in order for comparing said first human facial images with said second human facial image and producing an output signal therefrom for use in verifying the identity of said human users[ Trombino, ¶8].
Regarding claim 14, Zimmer and Trombino do not explicitly disclose, however, Hamilton discloses wherein the neural network is to categorize a face in an image included in the sensor data, and the management controller is to compare parametric data describing the face to a repository containing information relating to faces of authorized or unauthorized users[claim 24, in which the acquired biometric data comprises an acquired image of the person seeking access, in which the biometric data reader comprises a camera built in the identification acquisition device to obtain the acquired image and produce the acquired biometric data, in which the transmitter is configured to transmit the acquired image to the access-control system to cause the access-control system to perform facial recognition between the acquired image and stored images of authorized persons so as to determine whether the person seeking access corresponds to the one of the authorized persons].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zimmer and Trombino with the teaching of Hamilton in order to indicate of whether authorization information  corresponds to stored authorization data associated with one of the authorized persons. The authorization ].

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. (US2004/0073806) issued to Zimmer and in view of US Patent No. (US2015/0325091) issued to Hamilton and further in view of US Patent No. (US7, 293,699) issued to Jenkins and further in view of US Patent No. (US2017/0011368) issued to Trombino.
Regarding claim 16, Zimmer, Hamilton, and Jenkins do not explicitly, however, Trombino discloses, wherein the instructions upon execution cause the management controller to employ a neural network to detect the face in the image data [¶8, a smart card with pre-loaded human facial images. The system also comprises a video camera and a video digitizer embedded within said smart card for acquiring data representative of a second human facial image. A computer-based device with a docking station capable of receiving said smart-card and software resident within said computer-based device for facial recognition, which includes Principal Component Analysis, Neural Networks, or another equivalent algorithm for comparing said first human facial images with said second human facial image and producing an output signal therefrom for use in verifying the identity of said human users].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zimmer, Hamilton, and Jenkins with the teaching of Trombino in order  for comparing said first human facial images with said second human facial image and producing an output signal therefrom for use in verifying the identity of said human users[ Trombino, ¶8].
Regarding claim 20, this claim is combination of claims 1, 2, 13, and 14; hence, it is interpreted and rejected for the same rational set forth in these claims.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. (US2004/0073806) issued to Zimmer and in view of US Patent No. (US2015/0325091) issued to Hamilton and further in view of US Patent No. (US7, 293,699) issued to Jenkin and further in view of US Patent No. (US2007/0094716) issued to Farino.
Regarding claim 17, Zimmer, Hamilton, and Jenkins do not explicitly disclose, however, Farino discloses wherein the instructions upon execution cause the management controller to: receive further sensor data from a further sensor, wherein the initiating of the security action is further in response to the further sensor data [¶2, Security efforts are intended to safeguard people, physical assets (such as physical and intellectual property, and facilities) and information assets. To achieve this objective, a security plan/group typically provides for: controlling access to assets (physical as well as electronic/computerized), monitoring of events and alarms and real-time surveillance at designated locations based on a set of pre-conditions (e.g. policies). In many businesses, organizations or public areas, these security programs have been divided into two parts. One security group and associated system is intended to control access to the physical facilities or resources, and to safeguard authorized and unauthorized visitors. Another security group and associated system is intended to control access for the information systems and network to protect electronic information assets and other network attached devices. Both of these security groups and associated systems manage security risks by controlling access by specified individuals based upon a specific set of criteria], and [¶3, sensors (such as video surveillance cameras)], and [¶45, From a network security perspective, the surveillance, the unattended computer's network access could be terminated, thus eliminating the vulnerability].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zimmer, Hamilton, and Jenkins with the teaching of Farino in order to provide Security efforts to safeguard people, physical assets (such as physical and intellectual property, and facilities) and information assets. To achieve this objective, a security plan/group typically provides for: controlling access to assets (physical as well as electronic/computerized), monitoring of events and alarms and real-time surveillance at designated locations based on a set of pre-conditions (e.g. policies)[ Farino, ¶2].
Regarding claim 18, Zimmer, Hamilton, and Jenkins do not explicitly disclose, however, Farino discloses, wherein the security action comprises a countermeasure to restrict access of the computer system [¶45, From a network security perspective, the inability to tie physical and network access together creates vulnerability, exposing the network system's owner to loss of valuable confidential or proprietary information or damage to the network itself. To illustrate this vulnerability, consider if certain employees forget to log out of the computer when they surveillance, the unattended computer's network access could be terminated, thus eliminating the vulnerability].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zimmer, Hamilton, and Jenkins with the teaching of Farino in order to provide Security efforts to safeguard people, physical assets (such as physical and intellectual property, and facilities) and information assets. To achieve this objective, a security plan/group typically provides for: controlling access to assets (physical as well as electronic/computerized), monitoring of events and alarms and real-time surveillance at designated locations based on a set of pre-conditions (e.g. policies)[ Farino, ¶2].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO2016068943 [0015] the management module 104 can be hardware and/or computer executable instructions (e.g., software). For example, the management module 104 can be system firmware that activates communication between the node 102 and the cells 106 that form a backup power supply 1 18. Examples of system firmware can include Basic Input/Output System (BIOS) and/or a Baseboard Management Controller (BMC) unit.
WO2019090106 A1, AINSWORTH PETER ALEXANDER [¶10, in these surveillance systems, surveillance cameras capture image data of scenes. The image data is typically represented as two-dimensional arrays of pixels. The cameras include the image data within streams, and users of the system such as security personnel view the streams on display devices such as video monitors. The image data is also typically stored to a video management system (VMS) for later access and analysis], and [¶11, increasingly, it is being proposed to make these VMSs smarter. For example, VMSs with image analytics  detecting trespassing or other problems. One common type of image analytics is facial recognition. In such instances, modules of the VMS will identify faces within the image data and compare those faces to databases to try to identify the different individuals captured in the image data], and [ ¶17, the tracking systems may include an access control system for controlling access of individuals through access points within the enterprise and/or a surveillance system including surveillance cameras and a facial recognition system for performing facial recognition of individuals in the image data from the surveillance cameras].
Kwant(US20190066328) [0065] FIGS. 7A-7C are diagrams illustrating an example use case of a vertex-based polygon similarity evaluation for video surveillance facial recognition, according to one embodiment. As shown in FIG. 7A, a video surveillance camera 103a captures an image 701 depicting a human face 703. The computer vision system 101 uses machine learning proceses (e.g., RNN 105 and/or CNN 107) to detect and peform tracings 705 around the contours of the face 703 to generate a polygonal representation 721 (as shown in FIG. 7B) of the face 703. As shown in FIG. 7B, the polygonal representation 721 is a complex polygon with numerous vertices representing the countours of the face 703. In one embodiment, the computer vision system 101 can then select a reference polygon 741 of another face for comparison against the polygonal representation 721 as shown in FIG. 7C. This reference polygon 741 also includes a set of vertices describing its contours. The computer vision system 101 can then use the corner metric according to the embodiments described herein to determine a vertex-based polygon similarity of the polygonal representation 721 of the face 703 against the the reference polygon 741 of the reference face using their respective vertices. In this way fine grain differences or similarities between the two polgyons 721 and 741 can be quantified. If the resulting corner metric is below a threshold value, the computer vision system 101 can designate that the polygonal representation 721 and the polygon 741 are similar and indicate a likely match between the face 703 and a reference face associated with the reference polygon 741].
Irmatov(US9367730)[Abstract,  The present invention relates to a figure recognition system and method for automatic detection, tracking and recognition of a human face image. 2D image data in the surveillance zone are remotely collected by using an optical sensor, the faces of all persons in the surveillance zone are detected, and corresponding positions are determined. The face is detected, the detected face's feature coordinate is estimated, and the detected face and the feature are tracked in the next frame while processing the video sequence. Image quality of each detected face is determined according to parameters of focus, brightness, contrast, and the presence of glasses. Recognition methods stored in the repository for each detected face are adjusted by considering the face image quality computation value, and a biometric feature set is generated by using the recognition method selected for each detected face. The figure is recognized according to the watch list by using the biometric feature generated by comparing each detected face and a template set stored in the database. 
Gong(US20140064576) [¶19, Lighting conditions will be different for different captured media. For example, if the picture is underexposed, the light sensor information may be used to determine whether a picture is underexposed or overexposed because people's 
WO2016/018390 [ Description:  …The BIOS administrator user privilege enables an authority for a user to change the system setup options in the BIOS. The BMC access user privilege enables an authority for a user to access the setting stored in the BMC…].
CN103885865[Abstract, ¶¶28, 39, user access, sensor identification, BMC storage].



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207. The examiner can normally be reached Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHRIAR ZARRINEH/Examiner, Art Unit 2496